Citation Nr: 0213850	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation for hepatitis C under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from January 1973 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to compensation under 38 U.S.C. § 1151 
for hepatitis.  A notice of disagreement was received in 
January 2000; a statement of the case was issued in July 
2000; and a substantive appeal was received in September 
2000.  The veteran requested a hearing before an RO hearing 
officer, but asked that an October 2000 hearing be 
rescheduled and failed to report for a November 2000 hearing.


FINDING OF FACT

The veteran's hepatitis C is not the result of VA 
hospitalization/surgical treatment in June 1998.  


CONCLUSION OF LAW

The criteria for entitlement to compensation for hepatitis C 
due to VA medical treatment have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 and Supp. 2002); 38 C.F.R. § 3.358 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA and private treatment 
records, blood plasma donation records, and statements from 
the veteran.  Significantly, no additional pertinent evidence 
has been identified by the veteran as relevant to the issue 
on appeal.  All evidence identified by the veteran has been 
obtained.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to compensation under 38 U.S.C. § 1151.  The 
discussions in the rating decision and statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a letter, issue in January 2002, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim, as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It is noted that this 
letter was sent to the veteran's last address of record, but 
was returned by the U.S. Postal Service as not deliverable.  
The Board finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument.  See generally 
Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 
Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

In December 1998, the veteran filed a claim for compensation 
for hepatitis C.  He stated that this condition was a result 
of surgery, performed at a VA facility in June 1998.  

The record contains treatment and testing records from a 
private facility, dated from April 1997 to June 1998, noting 
that the veteran was a volunteer for medical testing.  No 
findings of hepatitis C were noted in these records.  In June 
1998, the veteran underwent a left inguinal hernia repair and 
orchiectomy at a VA Medical Center (MC).  The hospital and 
operative notes indicate no unforeseen events during the 
procedure and no abnormalities during the operation or post-
operative, except for resolving hematuria.  The hospital 
records do not note any findings of hepatitis C 

In November 1998, an elevated "ALT" reading was noted on 
plasma donation records.  A VA radiology report in March 1999 
noted findings consistent with cirrhosis of the liver.  The 
clinical history indicated that the veteran had hepatitis C. 

In his notice of disagreement, received in January 2000, the 
veteran stated that he had a negative test for hepatitis C 
immediately prior to hospitalization in June 1998, at a 
private facility where he participated in medical testing.

Analysis

A veteran, who suffers an injury or an aggravation of any 
injury, as the result of hospitalization, medical or surgical 
treatment, examination, or during a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to or the death of the veteran, is 
entitled to disability or death compensation in the same 
manner as if such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. § 1151.  

The Board recognizes that interpretation of the requirements 
for compensation under Section 1151, as well as the statute 
itself, have changed in recent years.  In Brown v. Gardner, 
115 S. Ct. 552 (1994), the United States Supreme Court 
held that the statutory language of 38 U.S.C.A. § 1151 simply 
required a causal connection between VA medical treatment and 
additional disability and that VA's interpretation of 38 
U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow and was not consistent with the 
plain language of the statute.  On March 16, 1995, amended VA 
regulations were published to conform with the Supreme 
Court's decision. 

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the Supreme Court's 
decision in Gardner.  The amendment to 38 U.S.C.A. § 1151 
applies to claims for compensation under that section filed 
on or after October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 
31, 1997).  Since the veteran's claim was filed after October 
1997 (in December 1998), such must be adjudicated in accord 
with the amended version of 38 U.S.C.A. § 1151 and 
implementing regulation.  Thus, evidence of an unforeseen 
event or evidence of VA negligence is required for a 
successful claim under 38 U.S.C.A. § 1151.  See Karnas, 1 
Vet.  App. 308. 

To be compensable, the proximate cause of the disability 
claimed must be carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital/medical treatment 
or an event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a)(1)(A) & (B).  The regulations provided that it was 
necessary to show that the additional disability was actually 
the result of the disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  Compensation is not 
payable for the continuance or natural progress of the 
disease or injury for which hospitalization/treatment was 
authorized.  38 C.F.R. § 3.358(b)(2).  Compensation is also 
not payable for the necessary consequences of treatment or 
examination, which are those consequences which are certain 
to result from, or were intended to result from the treatment 
or examination administered.  38 C.F.R. § 3.358(c)(3).

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.   
In the instant case, the medical records show 
no complications or unforeseen events during VA 
hospitalization in June 1998.  The surgery notes show that no 
blood transfusion was given to the veteran as blood loss was 
estimated at only 25 cc's.   The Board declines to find that 
the mere fact that the veteran was diagnosed with hepatitis 
C/cirrhosis of the liver within a few months of VA surgical 
treatment leads to the conclusion that the later diagnosis 
was in any way related to the VA hospitalization/surgical 
treatment.  Without more, the chronology of diagnosis is not 
sufficient to establish show causation.  The Board takes 
administrative notice of the fact that there are a variety of 
risk factors for hepatitis C, including receipt of blood or 
blood products in the past and exposure to contaminated blood 
or fluids.  The record shows that the veteran had received 
medical treatment for various disorders in the past, that he 
had served as a volunteer in various medical studies, and 
that he had been donating blood on a regular basis.  Under 
the facts of this case, it would be purely speculative to 
find that the reported hepatitis was due to the VA surgery 
which involved no blood transfusion.  

Further, the record otherwise contains no evidence of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing hospital/surgical treatment in June 1998.  In 
sum, the Board finds that the evidence preponderates against 
a finding that the veteran's hepatitis C/cirrhosis of the 
liver is a result of VA hospitalization/surgery in June 1998.  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the benefit of the doubt rule is 
inapplicable when the Board finds that a preponderance of the 
evidence is against a particular claim.  Ortiz v. Principi, 
274 F.3d 1361, 1366 (Fed. Cir. 2001).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

